DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  because:
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time :
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.
The present application filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA  because the priority or benefit application(s) filed before March 16, 2013 do NOT provide support for all of the claims in the present application.  For example, claims 1-23  are not supported by any such earlier application. In this case, at least in independent claim 1: “manually pressing the handheld applicator on the person's skin tissue and moving the applicator back and forth, thereby positively massaging the person's skin tissue while alternately turning on and off the RF energy and the EMS”; and at least in independent claim 13: “the RF energy and the EMS configured to be alternately turned on and off while the skin tissue is positively massaged” are not supported from any such earlier application.
Priority
This application repeats a substantial portion of prior U.S. application No. 16/907,252, filed June 21, 2020, which is a continuation of and claims priority to U.S. application No. 15/587,487, filed May 5, 2017, now abandoned, which is a continuation of and claims priority to U.S. application No. 13/510,062, filed May 16, 2012, now abandoned, which is a U.S. National Stage application from and claims priority to PCT Application No. PCT/IL20 10/00947, filed November 16, 2010, which claims priority from US provisional application No. 61/261,381 filed on November 16, 2009, and adds disclosure not presented in the prior application (see Summary Of The Invention, pages 2-3, “In an aspect… +1 to 500 ma”). Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
This application appears to a continuation-in-part of U.S. Patent Application Serial No. 16/907,252, filed June 21, 2020. Since this application repeats a substantial portion of prior Application 16/907,252, filed June 21, 2020, and adds and claims additional disclosure not presented in the prior application, claims 1-23 are not entitled to the benefit of the prior application(s) and thus are given a priority date the same as the filing date of  2/23/2022.
Claim Objections
Claim 1 is objected to because of the following informalities:  “deliver RF energy and EMS” (line 7) is recommended to be replaced with -deliver the RF energy and the EMS-; “of RF” (line 13) is recommended to be replaced with -of the RF-; and “EMS to” (line 14) is recommended to be replaced with -the EMS to-
Claim 2 is objected to because of the following informalities:  “the EMS delivers” is recommended to be replaced with -the electrical pulse generator delivers-
Claims 5-6 and 16-17 are objected to because of the following informalities:  “the range” is recommended to be replaced with -a range-
Claim 13 is objected to because of the following informalities:  “deliver RF energy and EMS” (lines 6-7) is recommended to be replaced with -deliver the RF energy and the EMS-; “of RF” (line 12) is recommended to be replaced with -of the RF-; and “EMS to” (line 13) is recommended to be replaced with -the EMS to-
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 1, the claim recites “one or more heads to be placed in contact with the person's skin tissue”, which appears to claim a human's body part. The examiner suggests to replace with -- one or more heads configured to be placed in contact with the person's skin tissue – , in order to avoid claiming the body part of a human.
The remaining claims 2-12 are also rejected based on dependency upon a rejected claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “alternately turning on and off the RF energy and the EMS” (lines 12-13) is unclear as to whether alternately turning on and off both the RF energy and the EMS OR alternately turning on and off either the RF energy and the EMS. 
Regarding claims 1 and 13, “the combination” lacks antecedent basis
Regarding claims 9 and 20, “the skin surface” lacks antecedent basis
Regarding claim 17, “the muscle layer stimulation” lacks antecedent basis and is unclear as to whether it is the same or different from “electrical muscle stimulation (EMS) to muscles in a muscle layer” recited early in the claim 13
The remaining claims are also rejected based on dependency upon a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bernabei (US 2004/0220622) in view of Torbati (US 2007/0055154) and Knowlton (US 5,755,753).
Regarding claim 1, as best understood, Bernabei discloses a method of treating a person's skin tissue (see abstract and [0003]), comprising: 
providing a radio frequency (RF) generator 3110 (fig. 31, see [0144]) configured to provide RF energy to heat the skin tissue (heating of the skin by "radio frequency", see [0138] and [0140]); 
providing an electrical pulse generator 400 (see [0086]) configured to provide electrical stimulation to the skin (“electrical stimulation of the skin”, see [0072]);
providing a handheld applicator (fig. 5, “hand-held probe”, see [0027] and [0083]) including one or more heads (fig. 7-11, “head portion of the probe”, see [0030]-[0033], see head 800 in fig. 9 and [0093]) to be placed in contact with the person's skin tissue, the one or more heads serving as contacts to deliver RF energy from the RF generator (see [0138] and claim 3 on p. 14); and electrical stimulation from the electrical pulse generator (see [0087], [0094] and [0114]) respectively as well as acting as massage contacts (by means of rollers 740/830 in figs. 7-11)  to massage the person's skin tissue (figs. 10-11, see [0093]-[0094]); 
the method including: 
manually pressing the handheld applicator on the person's skin tissue and moving the applicator back and forth  (“head is moved on the patient's skin, the roller 740 delivers the liquid or cream or gel 720 to the patient's skin”, see [0087], also see rollers 830 in figs. 10-11 allowing applicator  to be moved back and forth), thereby positively massaging the person's skin tissue (figs. 10-11, see [0093]-[0094]); as best understood, while alternately turning on and off the RF energy and the electrical stimulation ("radio frequency is controlled so that it is changed from a CW signal to a pulsed signal", see [0140]; and/or “electrical pulses”, see ”ON time” and “OFF time” in  [0065]);

Bernabei teaches that the electrical stimulation is synchronized with the massaging the person's skin tissue  ("synchronization", see [0070], [0072] and [0076]) and the electrical DC pulse having a peak current of 10 mA and a frequency range of 40-100 Hz (see [0061]) but does not explicitly disclose that the pulse current is effective to provide electrical muscle stimulation (EMS) to the muscles in a muscle layer located below the skin tissue. However, Torbati teaches a treatment system and method for reducing cellulite and/or fat at a region of treatment (see abstract), in which the pressure exertion apparatus includes "an electrical stimulation apparatus capable of providing electrical stimulation to muscles surrounding the area of treatment, preferably operational in an intensity range between 5 to 90 mA" (see [0029]) in order "to contract to aid in squeezing out fat in the cellulite and fat layers" (see [0059]). Torbati further teaches that electrical current is applied through the electrodes at frequencies ranging from 5-150 Hz to stimulate intermittent contractions of the muscles, which create a tense bedding of muscle against the cellulite and/or fat layer such that the tense bedding provides a counter wall for the pressing of the cellulite tissue and/or fat tissue being treated; wherein the trembling motion of the muscles applies periodic squeezing to the cellulite tissue and/or fat tissue (see [0058]).
Since Bernabei's intensity and frequency of the electrical pulses is within the operation range of Torbati’s intensity and frequency for providing electrical stimulation to muscles surrounding the area of treatment and Bernabei also teaches method of treating cellulite and fatty tissue (see [0137]), therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify the method in the Bernabei's reference, such that the electrical pulse generator configured to generate effective electrical pulse in the form of EMS having an intensity that is capable of stimulating muscles surrounding the area of treatment, as suggested and taught by Torbati, for the purpose of providing contractions of the muscles, which create a tense bedding of muscle against the cellulite and/or fat layer such that the tense bedding provides a counter wall for the pressing of the cellulite tissue and/or fat tissue being treated; wherein the trembling motion of the muscles applies periodic squeezing to the cellulite tissue and/or fat tissue (see Torbati’s [0058]), thereby reducing cellulite and fat at a region by utilizing the most effective electrical intensity or amplitude for stimulating muscles surrounding the area of treatment in order to contract to aid in squeezing out fat in the cellulite and adipose layers (see Torbati’s [0059]).
Bernabei in view of Torbati teaches  the combination of application of RF energy to heat the skin tissue and EMS to provide muscle stimulation, but is silent regarding the combination stimulates fibroblast metabolism, leading to skin tightening and new collagen production. However, Knowlton teaches a method of heating underlying collagen containing layers through the use of RF energy source for tightening skin (col. 3, lines 11 -18). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the device in the Bernabei's reference, such that the RF energy can be applied to heat underlying collagen containing layers, as suggested and taught by Knowlton, for the purpose of providing a contraction of collagen tissue and a tightening of the skin (see Knowlton, col. 3, lines 17-18).
Regarding claims 2-4 and 14-15, Bernabei discloses  wherein the RF generator delivers AC current (RF is the oscillation rate of an alternating electric current) and the electrical pulse generator 400 delivers direct current  (see [0086]); wherein at least one head of the one or more heads is in electrical contact with the RF generator (by means of conductive rollers 830’, see [0144]); wherein at least one head of the one or more heads is in electrical contact with the electrical pulse generator (by means of conductive rollers 830’, see [0144]).
Regarding claims 5-6 and 16-17, the combined references does not disclose the limitation of “the electrical pulse generator is configured to generate pulses in the range of 100 to 500 milliamperes: and “stimulating the muscle layer occurs with electrical current in the range of 100 to 500 milliamperes”. However, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify the method such that electrical pulses can be generated in the range of 100 to 500 milliamperes and stimulating the muscle layer occurs with electrical current in the range of 100 to 500 milliamperes, for the purpose of effectively stimulating muscle surrounding the area of treatment in order to contract to aid in squeezing out fat in the cellulite and fat (adipose) layers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claims 7-9 and 18-20, Bernabei does not disclose wherein the RF energy heats the person's skin tissue to a level of no more than 45 degrees C,  further comprising providing a control board for controlling the RF generator and the electrical pulse generator. Bernabei already teaches providing RF heating energy such that the skin treatment area surface may be heated to a temperature of between 45°C and 60°C (see [0139]), and a temperature sensor is provided on the head of the probe (see [0140]) to provide temperature measurements from the skin tissue surface  and to determine when the skin surface reaches the desired temperature, wherein “the heating of the skin is controlled so that the desired skin temperature is maintained ” (see [0140]) and a control board (as taught by Torbati’s “processor 302”, fig. 3). Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method to include a control board, as taught by Torbati, for controlling the RF energy to heat the patient's skin surface to a level of no more than 45°C thereby safely maintaining a desired optimal temperature, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claims 10,12, 21 and 23, Bernabei teaches wherein the electrical pulse generator 610  provides DC pulse signals (see [0086]) but is silent regarding the DC pulse signals between +500ma to -500ma and  the EMS is delivered with pulses of DC current between +1 to 500 ma. However, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify the method such that  DC pulse signals between +500ma to -500ma and  the EMS is delivered with pulses of DC current between +1 to 500 ma, for the purpose of effectively stimulating muscle surrounding the area of treatment in order to contract to aid in squeezing out fat in the cellulite and fat (adipose) layers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claims 11 and 22, Bernabei discloses wherein the RF energy heats the skin tissue with a frequency between 0.5 MHz to 2 MHz (“a radio frequency of between 0.5 MHz and 27 MHz may be used”, see [0142])
Regarding claim 13, Bernabei discloses a device for treating a person's skin tissue (see abstract), comprising: 
a radio frequency (RF) generator 3110 (fig. 31, see [0144]) configured to provide RF energy to heat the skin tissue (heating of the skin by "radio frequency", see [0138] and [0140]); 
an electrical pulse generator 400 (see [0086]) configured to provide electrical stimulation to the skin (“electrical stimulation of the skin”, see [0072]);
a handheld applicator (fig. 5, “hand-held probe”, see [0027] and [0083]) including one or more heads (fig. 7-11, “head portion of the probe”, see [0030]-[0033], see head 800 in fig. 9 and [0093]) to be placed in contact with the person's skin tissue, the one or more heads serving as contacts to deliver RF energy from the RF generator (see [0138] and claim 3 on p. 14); and electrical stimulation from the electrical pulse generator (see [0087], [0094] and [0114]) respectively as well as acting as massage contacts (by means of rollers 740/830 in figs. 7-11)  to massage the person's skin tissue (figs. 10-11, see [0093]-[0094]); 
the handheld applicator configured to be pressed on the person's skin tissue and moving the applicator back and forth  (“head is moved on the patient's skin, the roller 740 delivers the liquid or cream or gel 720 to the patient's skin”, see [0087], also see rollers 830 in figs. 10-11 allowing applicator  to be moved back and forth), thereby positively massaging the person's skin tissue (figs. 10-11, see [0093]-[0094]); 
the RF energy and the electrical stimulation configured to be alternately turning on and off ("radio frequency is controlled so that it is changed from a CW signal to a pulsed signal", see [0140]; and/or “electrical pulses”, see ”ON time” and “OFF time” in  [0065]) while the skin tissue is positively massaged;
Bernabei teaches that the electrical stimulation is synchronized with the massaging the person's skin tissue  ("synchronization", see [0070], [0072] and [0076]) and the electrical DC pulse having a peak current of 10 mA and a frequency range of 40-100 Hz (see [0061]) but does not explicitly disclose that the pulse current is effective to provide electrical muscle stimulation (EMS) to the muscles in a muscle layer located below the skin tissue. However, Torbati teaches a treatment system and method for reducing cellulite and/or fat at a region of treatment (see abstract), in which the pressure exertion apparatus includes "an electrical stimulation apparatus capable of providing electrical stimulation to muscles surrounding the area of treatment, preferably operational in an intensity range between 5 to 90 mA" (see [0029]) in order "to contract to aid in squeezing out fat in the cellulite and fat layers" (see [0059]). Torbati further teaches that electrical current is applied through the electrodes at frequencies ranging from 5-150 Hz to stimulate intermittent contractions of the muscles, which create a tense bedding of muscle against the cellulite and/or fat layer such that the tense bedding provides a counter wall for the pressing of the cellulite tissue and/or fat tissue being treated; wherein the trembling motion of the muscles applies periodic squeezing to the cellulite tissue and/or fat tissue (see [0058]).
Since Bernabei's intensity and frequency of the electrical pulses is within the operation range of Torbati’s intensity and frequency for providing electrical stimulation to muscles surrounding the area of treatment and Bernabei also teaches method of treating cellulite and fatty tissue (see [0137]), therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify the electrical generator in the Bernabei's reference, to generate effective electrical pulse in the form of EMS having an intensity that is capable of stimulating muscles surrounding the area of treatment, as suggested and taught by Torbati, for the purpose of providing contractions of the muscles, which create a tense bedding of muscle against the cellulite and/or fat layer such that the tense bedding provides a counter wall for the pressing of the cellulite tissue and/or fat tissue being treated; wherein the trembling motion of the muscles applies periodic squeezing to the cellulite tissue and/or fat tissue (see Torbati’s [0058]), thereby reducing cellulite and fat at a region by utilizing the most effective electrical intensity or amplitude for stimulating muscles surrounding the area of treatment in order to contract to aid in squeezing out fat in the cellulite and adipose layers (see Torbati’s [0059]).
Bernabei in view of Torbati teaches  the combination of application of RF energy to heat the skin tissue and EMS to provide muscle stimulation, but is silent regarding the combination stimulates fibroblast metabolism, leading to skin tightening and new collagen production”. However, Knowlton teaches a method of heating underlying collagen containing layers through the use of RF energy source for tightening skin (col. 3, lines 11 -18). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the device in the Bernabei's reference, such that the RF energy can be applied to heat underlying collagen containing layers, as suggested and taught by Knowlton, for the purpose of providing a contraction of collagen tissue and a tightening of the skin (see Knowlton, col. 3, lines 17-18).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-40 of copending Application No. 16/907,252  in view of Bernabei, Torbati and/or Knowlton. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims of copending Application No. 16/907,252  in view of Bernabei, Torbati and/or Knowlton teach essentially all the claimed features (see discussion above).  This is a provisional nonstatutory double patenting rejection.
Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of copending Application No.  17/685,839  in view of Bernabei, Torbati and/or Knowlton. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims of copending Application No.  17/685,839   in view of Bernabei, Torbati and/or Knowlton teach essentially all the claimed features (see discussion above).  This is a provisional nonstatutory double patenting rejection.
Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 17/713,821 in view of Bernabei, Torbati and/or Knowlton. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims of copending Application No. 17/713,821    in view of Bernabei, Torbati and/or Knowlton teach essentially all the claimed features (see discussion above).  This is a provisional nonstatutory double patenting rejection.
Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/713,847 in view of Bernabei, Torbati and/or Knowlton. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims of copending Application No. 17/713,847 in view of Bernabei, Torbati and/or Knowlton teach essentially all the claimed features (see discussion above).  This is a provisional nonstatutory double patenting rejection.
Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 17/714,249 in view of Bernabei, Torbati and/or Knowlton. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims of copending Application No. 17/714,249 in view of Bernabei, Torbati and/or Knowlton teach essentially all the claimed features (see discussion above).  This is a provisional nonstatutory double patenting rejection.
Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-23 of copending Application No.  17/714,258 in view of Bernabei, Torbati and/or Knowlton. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims of copending Application No. 17/714,258 in view of Bernabei, Torbati and/or Knowlton teach essentially all the claimed features (see discussion above).  This is a provisional nonstatutory double patenting rejection.
Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21of copending Application No.  17/718,992 in view of Bernabei, Torbati and/or Knowlton. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims of copending Application No. 17/718,992 in view of Bernabei, Torbati and/or Knowlton teach essentially all the claimed features (see discussion above).  This is a provisional nonstatutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bernabei ‘755 discloses  an apparatus and a method for enhancing the absorption of a substance to be applied on the skin. Johari ‘735 teaches systems and methods for electrotherapy stimulation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG D THANH/           Primary Examiner, Art Unit 3785